107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Leo B. LUETTICKE, Appellant.UNITED STATES of America, Appellee,v.Gary A. LUETTICKE, Appellant.
Nos. 96-2926, 96-2931.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 10, 1997.Filed Feb. 21, 1997.

Appeals from the United States District Court for the District of Nebraska.
Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
PER CURIAM.


1
Leo B. Luetticke and Gary A. Luetticke appeal their drug-related convictions and sentences.  A review of the record shows the Luettickes' claims are without merit.  The district court did not abuse its discretion in admitting coconspirator testimony and refusing to grant a mistrial when it decided to strike parts of the conditionally admitted testimony.  Contrary to the Luettickes' view about the sufficiency of the evidence, the record contains strong evidence of their guilt.  Finally, we reject the Luettickes' argument that the district court failed properly to determine the offense levels for their sentences.  Because the Luettickes' appeals involve the straightforward application of settled principles of law, an extended discussion of the issues will serve no useful purpose.  Thus, we affirm the Luettickes' convictions and sentences.  See 8th cir.  R. 47B.